NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0840-15T4

DEAN SMITH,

        Plaintiff-Appellant,

v.

SWEDESBORO-WOOLWICH SCHOOL DISTRICT
BOARD OF EDUCATION and CHRISTOPHER DESTRATIS,

     Defendants-Respondents.
____________________________________

              Argued November 30, 2016 – Decided           March 6, 2017

              Before Judges Alvarez and Accurso.1

              On appeal from Superior Court of New Jersey,
              Law Division, Gloucester County, Docket No.
              L-652-15.



1
  Hon. Carol E. Higbee was a member of the panel before whom this
case was argued. The opinion was not approved for filing prior
to Judge Higbee's death on January 3, 2017. Pursuant to
R. 2:13-2(b), "Appeals shall be decided by panels of 2 judges
designated by the presiding judge of the part except when the
presiding judge determines that an appeal should be determined
by a panel of 3 judges." The presiding judge has determined
that this appeal remains one that shall be decided by two
judges. Counsel has agreed to the substitution and
participation of another judge from the part and to waive
reargument.
            Donald M. Doherty, Jr., argued the cause for
            appellant.

            R. Taylor Ruilova argued the cause for
            respondents (Comegno Law Group, P.C.,
            attorneys; Mr. Ruilova and Brandon R.
            Croker, on the brief).

PER CURIAM

    At the January 15, 2014 meeting of defendant Swedesboro-

Woolwich School District, the Board of Education voted to go

into executive session to discuss the superintendent's contract.

Following that session, the Board accepted the superintendent's

resignation, over the objections voiced by members of the

public.

    Plaintiff Dean Smith, a supporter of the superintendent,

submitted an Open Public Records Act request for the minutes of

that executive session.    The Board responded by providing a two-

page document entitled "Minutes: January 15, 2014 Executive

Session."    The top line of the first page states:    "Personnel

Matter – Discussion of Superintendent Contract."      Following are

two short bullet points, which are entirely blackened out.      The

next line reads:     "Attorney/-Client Privileged Communication &

Personnel Matter."    The twenty-one bullet points under that

heading, which extend a quarter way down the second page of the

document, are also entirely blackened out.



                                  2                          A-0840-15T4
       Accompanying the response was a redaction and privilege

log.    The log provides that "[t]he Superintendent presented

information regarding his accomplishments in the District" as

the subject matter redacted under the first heading.    The log

states the material redacted under the second heading consisted

of the Board's discussion of "the Superintendent's contract,"

and its discussion of "related issues with its counsel."       The

log provides the same reasons for all redactions:    "N.J.S.A.

47:1A-9 (effect of OPRA on other statutes); N.J.S.A. 10:4-

12(b)(8) (personnel); Personnel privacy and confidentiality;

Advisory, consultative and deliberative."    With regard to

redactions related to conversations with counsel, the Board also

asserted attorney-client and work product privileges.

       Plaintiff filed his complaint in the Law Division seeking

the unredacted minutes.    After reviewing in camera both the

redacted minutes, as well as the unredacted copy supplied by the

Board, Judge Curio denied plaintiff's request and dismissed his

complaint.

       In a thoughtful and cogent opinion delivered from the

bench, Judge Curio acknowledged plaintiff's frustration over the

extent of the redactions, "because plaintiff is flying blind

without having had the opportunity to see the unredacted version

of these minutes."    Having reviewed both versions, however, the

                                 3                            A-0840-15T4
judge was "satisfied that the reasons advanced by the defendant

School Board for redacting the minutes are appropriate."

Specifically, the judge found:

         [I]t's clear from the unredacted version of
         [the] minutes, that the discussion had to do
         with whether the Board was inclined to renew
         the contract of the then Superintendent. So
         the exception claimed by the defendant that
         this is a personnel matter, is accurate and
         appropriate.

              I am also satisfied, having had the
         opportunity to read through the minutes,
         that there was, in fact, a give and take
         among the members of the Board relative to
         that issue of whether to renew the contract
         preliminarily to further action by the Board
         on that subject. And so, that comports with
         the deliberative process exception, and
         would justify the redactions.

              Defendant also claims that some of the
         matters redacted were subject to the
         attorney-client privilege and, again, taking
         the page and a half as a whole, and reading
         it together, it does appear clear that there
         was input by the solicitor that would
         qualify as attorney-client privilege.

              So it's not that the redaction is
         appropriate because each and every line
         speaks to all of these exemptions, but I am
         satisfied that each and every line is
         subject to one or the other, and sometimes
         more than one appropriate exemption.

              Clearly, the Open Public Records Act
         dovetails with the Open Public Meetings Act
         in a situation such as this, and so the
         exemption that would permit the Board to
         meet in closed session for the personnel
         action, informs the determination about

                                 4                         A-0840-15T4
    whether the records ought to be released
    under the Open Public Records Act.

         So for those reasons, I do find that
    the exemption for the discussion of the
    personnel matter and the contract of the
    Superintendent, as well as the deliberative
    process exemption, and the attorney-client
    privilege, work in concert to support the
    action of the defendant Board in redacting
    all of the minutes.

         [P]laintiff's counsel has argued that
    because of the passage of time, the result
    should be impacted in plaintiff's favor.
    However, without clear authority supporting
    that proposition, I am unpersuaded that it
    would alter the determination that I've
    stated.

Plaintiff raises the following issues on appeal:

    THE REDACTIONS MADE WERE EXCESSIVE AND THE
    JUSTIFICATIONS PROVIDED FOR THEM CONFUSED
    THE BASES FOR GOING INTO EXECUTIVE SESSION
    UNDER THE OPEN PUBLIC MEETINGS ACT (OPMA)
    WITH THE REASONS FOR WITHHOLDING REGARDS
    FROM DISCLOSURE UNDER THE OPEN PUBLIC
    [RECORDS] ACT (OPRA), AS WELL AS RELIED UPON
    AN OVERLY EXPANSIVE VIEW OF RECOGNIZED OPRA
    EXEMPTIONS.

    A.   MEETING MINUTES ARE NOT "PERSONNEL
         RECORDS."

    B.   THERE ARE NO INDICATIONS THERE WAS A
         NEED TO WITHHOLD ANY OF THE INFORMATION
         SOME 14 MONTHS AFTER THE DISCUSSIONS
         TOOK PLACE.

    C.   SHORT, INCOMPLETE SENTENCE NOTATIONS
         TYPICALLY FOUND IN MEETING MINUTES ARE
         NOT ADVISORY, CONSULTIVE OR DELIBERATIVE
         MATERIALS.


                          5                         A-0840-15T4
         D.   SUBSTANTIVE LEGAL ADVICE COULD NOT
              NORMALLY BE SUMMARIZED AS IN THESE
              MINUTES AND THERE IS NO ATTORNEY-WORK
              PRODUCT ASSOCIATED WITH MEETING MINUTES.

         E.   THE REDACTION METHODOLOGY WAS IMPROPER.

    We reject those arguments.       Reviewing those same documents

in camera and exercising plenary review, see Asbury Park Press

v. Cnty. of Monmouth, 406 N.J. Super. 1, 6 (App. Div. 2009),

aff'd, 201 N.J. 5 (2010), we affirm substantially for the

reasons expressed by Judge Curio in her opinion from the bench

on August 27, 2015.   We add only the following.

    As we explained in O'Shea v. West Milford Board of

Education, 391 N.J. Super. 534, 540 (App. Div.), certif. denied,

192 N.J. 292 (2007), any OPRA analysis of documents

memorializing closed-session discussions must be informed by the

Open Public Meetings Act (OPMA), the statute which permits the

agency to go into executive session.      See N.J.S.A. 10:4-12b.   A

government agency may only go into executive session to discuss

those limited matters that the Legislature has deemed agencies

"have a legitimate need to discuss privately," including certain

specific "personnel matters and contract negotiations."      O'Shea,

supra, 391 N.J. Super. at 540; see N.J.S.A. 10:4-12b(4), (8).

"OPRA dovetails with OPMA by exempting documents on these




                                 6                           A-0840-15T4
subjects from disclosure as public records."    O'Shea, supra, 391

N.J. Super. at 540; see N.J.S.A. 47:1A-1; 47:1A-1.1; 47:1A-9.

       This matter proceeded exactly as it was supposed to.     Upon

receipt of plaintiff's OPRA request, the Board provided

plaintiff with the minutes of the executive session, redacted as

the Board determined appropriate with an accompanying privilege

log.   See Paff v. N.J. Dep't of Labor, 392 N.J. Super. 334, 341

(App. Div. 2007).    Plaintiff elected to challenge those

redactions by filing an OPRA complaint in the Law Division.        See

N.J.S.A. 47:1A-6.    The Board submitted both the redacted and

unredacted minutes for review, and the Law Division judge issued

a decision explaining why she found the redactions appropriate.

See S. Jersey Publ'g Co. v. N.J. Expressway Auth., 124 N.J. 478,

499 (1991).

       We agree with Judge Curio that the Board's discussion, had

with its legal counsel, assessing the superintendent's

performance in order to determine whether it would renew the

superintendent's contract, is protected from disclosure under

the personnel records exception under OPRA, N.J.S.A. 47:1A-10;

see McGee v. Twp. of E. Amwell, 416 N.J. Super. 602, 614-16

(App. Div. 2010), as well as the deliberative process and




                                 7                            A-0840-15T4
attorney-client privileges,2 see N.J.S.A. 47:1A-1.1; 47:1A-9b;

O'Boyle v. Borough of Longport, 218 N.J. 168, 183-85 (2014);

McGee, supra, 416 N.J. Super. at 618-21.

     We also agree with plaintiff that he was entitled to the

facts included in the superintendent's presentation "regarding

his accomplishments in the District."   See Gannett N.J. Partners

v. Cnty. of Middlesex, 379 N.J. Super. 205, 219-20 (App. Div.

2005) (holding the deliberative process exemption incorporated

in N.J.S.A. 47:1A-1.1 adopted the principles set forth in In re

Liquidation of Integrity Insurance Company, 165 N.J. 75, 84-85

(2000)).   As the unredacted minutes, however, provide no more

detail than the privilege log regarding the specifics of the

superintendent's presentation, we find no error.

     Affirmed.




2
  Our conclusion is buttressed by the information provided by
the Board's counsel at oral argument, without objection by
plaintiff's counsel, that the superintendent was provided a
notice pursuant to Rice v. Union County Regional High School
Board of Education, 155 N.J. Super. 64, 73 (App. Div. 1977)
(interpreting N.J.S.A. 10:4-12b(8) to require agencies to give
employees notice they will be the subject of a closed session
discussion to allow them the opportunity to "make a decision on
whether they desire a public discussion and . . . prepare and
present an appropriate request in writing"), certif. denied, 76
N.J. 238 (1978), prior to the meeting and had not made a written
request that the discussion whether to renew his contract be had
in public.


                                8                         A-0840-15T4